NO. 12-09-00284-CR

                             IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

TERRENCE BERNARD WOODARD,                                       §   APPEAL FROM THE 241ST
APPELLANT

V.                                                              §   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §   SMITH COUNTY, TEXAS


                                           MEMORANDUM OPINION
                                                    PER CURIAM
         Appellant pleaded guilty to aggravated robbery, and the trial court assessed punishment at
imprisonment for twenty years. We have received the trial court’s certification showing that this is
a plea bargain case and Appellant has no right of appeal. The certification further shows that
Appellant waived his right to appeal. See TEX . R. APP. P. 25.2(d). The certification is signed by
Appellant and his counsel. Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered September 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)